            Case 3:20-cv-03921-SI Document 26 Filed 07/07/20 Page 1 of 2
Case 9:20-md-02924-RLR Document 1033 Entered on FLSD Docket 07/02/2020 Page 1 of 2
             Case MDL No. 2924 Document 369 Filed 07/02/20 Page 1 of 2

                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



     IN RE: ZANTAC (RANITIDINE) PRODUCTS
     LIABILITY LITIGATION                                                                     MDL No. 2924



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −24)



     On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
     the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
     U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 189 additional action(s) have been
     transferred to the Southern District of Florida. With the consent of that court, all such actions have
     been assigned to the Honorable Robin L. Rosenberg.

     It appears that the action(s) on this conditional transfer order involve questions of fact that are
     common to the actions previously transferred to the Southern District of Florida and assigned to
     Judge Rosenberg.

     Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
     Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
     Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
     consent of that court, assigned to the Honorable Robin L. Rosenberg.

     This order does not become effective until it is filed in the Office of the Clerk of the United States
     District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
     stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
     Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:

                                      Jul 02, 2020

                                                            John W. Nichols
                                                            Clerk of the Panel




                                                                             Maria Cruz

                                                                           Jul 2, 2020
            Case 3:20-cv-03921-SI Document 26 Filed 07/07/20 Page 2 of 2
Case 9:20-md-02924-RLR Document 1033 Entered on FLSD Docket 07/02/2020 Page 2 of 2
            Case MDL No. 2924 Document 369 Filed 07/02/20 Page 2 of 2




     IN RE: ZANTAC (RANITIDINE) PRODUCTS
     LIABILITY LITIGATION                                                     MDL No. 2924



                       SCHEDULE CTO−24 − TAG−ALONG ACTIONS



       DIST     DIV.      C.A.NO.      CASE CAPTION


     CALIFORNIA NORTHERN

       CAN        3       20−03913     Dudley v. GlaxoSmithKline LLC et al
       CAN        3       20−03914     Goetz v. GlaxoSmithKline, LLC et al
       CAN        3       20−03921     Cash v. GlaxoSmithKline, LLC et al
       CAN        3       20−03931     Brittner v. GlaxoSmithKline, LLC et al
       CAN        3       20−03946     Ortega v. GlaxoSmithKline, LLC et al
       CAN        3       20−03948     Campbell v. GlaxoSmithKline, LLC et al
       CAN        3       20−03959     Flores v. GlaxoSmithKline, LLC et al
       CAN        3       20−03961     Astruc v. GlaxoSmithKline, LLC et al
       CAN        3       20−03963     Brodie v. GlaxoSmithKline, LLC et al
       CAN        3       20−03969     Harbaugh v. GlaxoSmithKline, LLC et al
       CAN        3       20−03970     Reynolds v. GlaxoSmithKline, LLC et al
       CAN        3       20−03972     Gregory v. GlaxoSmithKline, LLC et al
       CAN        3       20−03973     Williams v. GlaxoSmithKline, LLC et al
       CAN        3       20−03974     Hernandez v. GlaxoSmithKline, LLC et al
       CAN        3       20−03978     Geurin v. GlaxoSmithKline, LLC et al
       CAN        3       20−03980     Carbajal v. GlaxoSmithKline, LLC et al
       CAN        4       20−03918     John Russell v. GlaxoSmithKline, LLC et al
       CAN        4       20−03924     Salvatore v. GlaxoSmithKline, LLC et al
       CAN        4       20−03954     White v. GlaxoSmithKline LLC et al
       CAN        4       20−03968     Gigliello v. GlaxoSmithKline, LLC et al
